         Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 1 of 23




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA


JOYCE MCDONOUGH,         :
                         :                No. 3:19-cv-00823
    Plaintiff,           :
                         :
         v.              :                (JONES, J.)
                         :                (SAPORITO, M.J.)
SCRANTON HOSPITAL        :
COMPANY, d/b/a/ REGIONAL :
HOSPITAL of SCRANTON,    :
                         :
         Defendant.      :

                             MEMORANDUM

     This is an age and disability discrimination case which is before us

on the plaintiff’s motion to compel complete responses to discovery and

extend case management deadlines. (Doc. 22).

I.   Statement of Facts 1

     The plaintiff, Joyce McDonough, filed a complaint in the Court of

Common Pleas of Lackawanna County, Pennsylvania, on April 10, 2019.

Thereafter, on May 13, 2019, the defendant Scranton Hospital Company,

LLC, d/b/a Regional Hospital of Scranton (the “Hospital”), removed the



     1 The facts as recited herein are taken from the plaintiff’s complaint
(Doc. 2) and the defendant’s answer (Doc. 3).
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 2 of 23




action to this court. (Doc. 1). In her complaint, McDonough alleges age

discrimination under the Age Discrimination in Employment Act

(ADEA), 29 U.S.C. § 621 et seq., disability discrimination under the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq., and

similar state law claims under the Pennsylvania Human Relations Act

(PHRA) 43 P.S. § 951 et seq. Prior to filing her complaint, the plaintiff

exhausted her administrative remedies before the Pennsylvania Human

Relations Commission (“PHRC”) and the U.S. Equal Employment

Opportunity Commission (“EEOC”).

     In her complaint, McDonough alleges that she was hired as a staff

registered nurse by the defendant’s predecessor, Mercy Hospital, on

October 13, 1978. During the course of her employment, McDonough

progressed as a medical-surgical nurse, respiratory step-down nurse,

ICU nurse, and finally an enterostomal therapy nurse where she alleges

that her employment performance was consistently assessed as “above

average” and “exceeding expectations.” In December 1988, McDonough

was diagnosed with and suffered from rheumatoid arthritis, which did

not affect her ability to perform the essential duties and functions of her

employment. In 1990, because of her education, training, and experience



                                     2
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 3 of 23




as an enterostomal therapy nurse, Mercy Hospital’s management tasked

McDonough with the development of policies, procedures, protocols, and

order sets addressing preventative care or treatment of skin integrity

alteration in high risk patients including, but not limited to, ICU patients

and orthopedic patients. In addition, McDonough also reviewed the

charts of all patients at high risk for skin integrity alteration to assess

overall compliance with skin care policies and to promptly identify

patients in need of preventative skin care consultation or treatment.

With the implementation of an electronic charting computer system, high

risk patients could be immediately identified by the computer system and

were automatically forwarded to McDonough in the form of a daily

“census list.”

      In 2011, the defendant purchased and assumed operation of Mercy

Hospital, and McDonough’s employment, including all essential duties

and functions of her position, continued without interruption or change.

In November 2016, McDonough advised her supervisors of the

advancement of her rheumatoid arthritis and thereafter began using a

cane when walking about the hospital. She has alleged that, as a result

of her rheumatoid arthritis diagnosis, she was disabled or perceived as



                                     3
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 4 of 23




disabled. Her use of a cane did not affect her ability to perform the

essential duties and functions of her employment position.

     Nevertheless, on one occasion shortly after she began using a cane,

a member of the defendant’s management team advised her that she

could not work with the cane. Despite McDonough’s assurance that her

use of the cane to walk across the defendant’s hospital did not, in any

way, interfere with her ability to perform the essential duties and

functions of her employment position, the defendant instructed her that

she was prohibited from using a cane while working unless she produced

a note from her treating physician attesting that she was able to perform

the essential duties and functions of her employment while using a cane

to walk. Shortly thereafter, McDonough produced a requested physician’s

note and then continued to use her cane to walk through the hospital.

     In an informal and undocumented meeting with her supervisors on

April 10, 2017, McDonough was informed that her “hip and knee

institute” patient charts were being reviewed and there was a question

as to why she made documented notes in the charts of patients whom she

did not physically see and examine. After providing a detailed

explanation dating back to her job duties since 1990, McDonough’s



                                     4
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 5 of 23




supervisors questioned her whether McDonough’s notes in the charts of

patients whom she did not physically see and examine “made it look like”

she had provided direct patient care and whether her explanation would

“hold up in court.” In response to those questions, McDonough explained

that her documentation in patient charts was in conformity with the

defendant’s skin care protocols, that she had never—and would never—

note that she had “seen and examined” a patient if she had not physically

done so. At no time during the April 10, 2017, meeting, was McDonough

ever instructed to change her procedure in clearing her “census list” or to

stop making notes in the chart of any patient she had not physically seen

or examined. In addition, McDonough was never instructed that her

procedure was in violation of any of the defendant’s policies, nor was she

advised that the results of the April 10, 2017, meeting should be

considered a “verbal warning.”

     On June 28, 2017, McDonough was called into a second meeting

with the defendant’s management and human resources team. During

that meeting, McDonough was provided a disciplinary note stating that

her employment was immediately terminated as a result of her

continuing “falsification of documents” after having previously been



                                     5
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 6 of 23




disciplined by verbal warning about the same type of infraction. As of the

date of her termination, McDonough was one of the oldest employees in

the wound care field and the only employee who used a cane to walk

through the defendant’s hospital.

     On the basis of these allegations, on April 10, 2019, McDonough

filed her four-count complaint for age discrimination and retaliation

under the ADEA, disability discrimination under the ADA, age

discrimination under the PHRA, and disability discrimination under the

PHRA. (Doc. 2).

     On May 20, 2019, the defendant filed its answer with affirmative

defenses. (Doc. 3). In its answer, the defendant denied the allegations

that it discriminated or retaliated against McDonough in any respect.

Rather, in the spring 2017, the defendant’s assistant chief nursing officer,

Warren Shotto, directed McDonough to stop charting on patients whom

she had not seen and had not been asked to consult upon. In addition, the

defendant has alleged that it subsequently became aware that plaintiff

charted on a patient on June 1, 2017, despite the patient’s death more

than a month earlier on March 29, 2017. An investigation into

McDonough’s charting practices followed and her employment was



                                     6
         Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 7 of 23




terminated on June 28, 2017. Her job duties were assumed by a woman

whom the defendant maintains is not “substantially younger” as a matter

of law. Finally, the defendant asserts that neither McDonough’s age nor

her disability played a role in the termination decision.

        Thereafter, a discovery dispute arose regarding answers to

plaintiff’s interrogatories and responses to plaintiff’s requests for

production of documents along with a request to extend case

management deadlines. This discovery and scheduling matter was

referred to the undersigned United States magistrate judge for

resolution. (Doc. 23; Doc. 24). We conducted on-the-record telephonic

conferences on April 9, 2020, and April 27, 2020. Throughout the course

of those conferences and a preliminary conference which was held on

April 1, 2020, counsel for the parties offered to resolve some of the

disputed items, but others remain unresolved for our review and

disposition.

  II.     Legal Standards

          The federal courts have broad discretion to manage discovery,

Sempier v. Johnson & Higgins, 45 F.3d 724, 734 (3d Cir. 1995), and the

federal rules have long permitted broad and liberal discovery.



                                       7
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 8 of 23




Macy’s, 193 F.3d 766, 777 (3d Cir. 1999). Pursuant to Rule 26(b)(1),

parties may obtain discovery regarding “any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of

the case. . . . Information within this scope of discovery need not be

admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).

Further, the federal rules’ relevancy requirement is to be construed

broadly, and material is relevant if it bears on, or reasonably could bear

on, an issue that is or may be involved in the litigation. Oppenheimer

Fund, Inc. v. Sanders, 437 U.S. 340, 350 (1978).

        Rule 26 establishes a liberal discovery policy. Discovery
        is generally permitted of any items that are relevant or
        may lead to the discovery of relevant information.
        Moreover, discovery need not be confined to items of
        admissible evidence but may encompass that which
        appears reasonably calculated to lead to the discovery of
        admissible evidence.

Clemens v. N.Y. Cent. Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D. Pa.

2014) (citations omitted). When the Court is presented with a motion to

compel discovery,

        [t]he burden is on the objecting party to demonstrate in
        specific terms why a discovery request is improper. The
        party objecting to discovery must show that the
        requested materials do not fall within the broad scope of
        relevance or else are of such marginal relevance that the
        potential harm occasioned by discovery would outweigh


                                     8
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 9 of 23




        the ordinary presumption in favor of broad disclosure.

Id. at 227 (citations, internal quotation marks, and alterations omitted).

III. Discussion

           a. Motion to Compel

        In her motion to compel, McDonough asserts seven categories of

deficiencies: (1) the defendant’s failure to state whether responsive

materials have been withheld on the basis of asserted objections under

Fed. R. Civ. P. 34(b)(2)(C); (2) the defendant’s failure to provide an

appropriate privilege log under Fed. R. Civ. P. 26(b)(5); (3) the

defendant’s failure to provide complete responses to the plaintiff’s

discovery requests regarding the defendant’s treatment of other

employees in similar circumstances; (4) the defendant’s failure to provide

complete responses to       plaintiff’s discovery regarding statistical

information of other employees in the defendant’s work force; (5) the

defendant’s failure to provide complete responses to the plaintiff’s

discovery regarding prior actions alleging discrimination by the

defendant on the basis of age or disability; (6) the defendant’s failure to

provide complete responses to plaintiff’s discovery regarding policies,

procedures, protocols, recommendations, or order sets drafted by the



                                     9
      Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 10 of 23




plaintiff; and (7) the defendant’s failure to provide complete responses to

discovery by virtue of evasive or incomplete responses. The defendant

contends that it has appropriately responded to the written discovery

requests served upon it.

        Counsel for the parties tried to resolve the disputed discovery

items, but were unable to settle all the disputed items. (Doc. 22-8; Doc.

22-9; Doc. 28; Doc. 34; Doc. 34-1). We will address each of the objections

raised by the defendant in the interrogatories and requests for production

of documents separately. Any interrogatory requiring an answer or a

request for production of documents requiring a response by the

defendant shall be made within twenty-one (21) days of the date of this

memorandum.

                 1. Interrogatories

     Interrogatory No. 1. The objection to Interrogatory No. 1 is

overruled; however, subject to the applicability of a privilege log, which

we discuss below, we find that this interrogatory has been sufficiently

answered.

     Interrogatory No. 2. The objection to Interrogatory No. 2 is

overruled; however, we find that this interrogatory has been sufficiently



                                    10
      Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 11 of 23




answered.

     Interrogatory No. 3. The objection to Interrogatory No. 3 is

overruled; however, we find that this interrogatory has been sufficiently

answered.

     Interrogatory No. 4. The objection to Interrogatory No. 4 is

overruled; however, we find that this interrogatory has been sufficiently

answered.

     Interrogatory No. 5. The objection to Interrogatory No. 5 is

sustained based upon the representations made by defense counsel

during discussions with the court on April 9, 2020.

     Interrogatory No. 6. The objection to Interrogatory No. 6 is

overruled, and the defendant is directed to answer the interrogatory

specifically with respect to the employee discipline process in place and

in effect as of June 2017. To the extent that the answer to the

interrogatory can specifically identify documents produced by bates label,

the defendant is directed to do so.

     Interrogatory No. 7. The objection to Interrogatory No. 7 is

overruled; however, we find that this interrogatory has been sufficiently

answered.



                                      11
      Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 12 of 23




     Interrogatory No. 8. The objection to Interrogatory No. 8 is

overruled; however, we find that this interrogatory has been sufficiently

answered.

     Interrogatory No. 9. The objection to Interrogatory No. 9 is

overruled; however, we find that this interrogatory has been sufficiently

answered.

     Interrogatory No. 10. At the telephonic conference of April 9,

2020, counsel for the plaintiff proposed to limit this interrogatory for a

period of five years—July 2015 through July 2020 and limit the

“employees” to “registered nurses,” while the court suggested a more

defined scope of conduct. Therefore, the objection to Interrogatory No. 10

is overruled, and the defendant is directed to respond to Interrogatory

No. 10, amended as follows: “Identify by full name, address and

title/positions all current and former registered nurses who were

investigated, accused, disciplined, or discharged for a violation of medical

chart entries in any format from July 2015 through July 2020.” If none of

the defendant’s registered nurses have been investigated, accused,

disciplined, or discharged for a medical chart entry, the defendant shall

so state.



                                    12
      Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 13 of 23




     Interrogatory No. 11. For the same reasons as set forth above

with respect to Interrogatory No. 10, the objection to Interrogatory No.

11 is overruled and the defendant is directed to answer the question in

the same format as Interrogatory No. 10, as amended, for the same

period—July 2015 through July 2020. If none of the defendant’s

employees have been investigated, accused, disciplined, or discharged for

a medical chart entry, the defendant shall so state.

     Interrogatory No. 12. The objection to Interrogatory No. 12 is

sustained. During our telephonic discussions with counsel on April 9,

2020, the court observed that this interrogatory appeared to have been

appropriately answered in that it refers to bates-labeled documents as

part of its answer.

     Interrogatory No. 13. The objection to Interrogatory No. 13 is

overruled. This interrogatory limits the time frame to an eight-month

period. The defendant is directed to respond to the question as drafted.

     Interrogatory No. 14. The objection to Interrogatory No. 14 is

overruled; however, subject to the applicability of a privilege log, which

we discuss below, we find that this interrogatory has been sufficiently

answered in that the defendant has responded that the documents



                                    13
         Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 14 of 23




produced in response to request for production of documents No. 7 is

responsive to this interrogatory.

     Interrogatory No. 15. The objection to Interrogatory No. 15 is

overruled; however, subject the applicability of a privilege log, which we

discuss below, we find that this interrogatory has been sufficiently

answered to the extent that the defendant has responded that responses

to Interrogatories Nos. 2 and 4 and documents previously produced with

bates labels SHC 0001 to SHC 0963, including but not limited to SHC

0953 to SHC 0963, are responsive to this interrogatory.

     Interrogatory No. 16. The objection to Interrogatory No. 16 is

overruled. 2 To the extent that the defendant’s Rule 26 disclosures do not

contain all the names, addresses, and telephone numbers of the persons

who are believed to have information regarding the facts and legal claims

alleged in the complaint and the answer to the complaint, the defendant

is directed to provide that information to the plaintiff.

     Interrogatory No. 17. The objection to Interrogatory No. 17 is




     2 With respect to the defendant’s objection that responsive
information may be protected by attorney-client privilege or the work
product doctrine, see United States ex rel. Krahling v. Merck & Co., No.
10-4374 (CDJ), 2015 WL 12826470, at *1 n.2 (E.D. Pa. July 31, 2015).

                                       14
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 15 of 23




overruled. However, the defendant shall answer the questions in this

interrogatory limited to lawsuits/actions involving allegations of age

discrimination and disability discrimination over the four-year period

from November 2015 through November 2019.

      Interrogatory No. 18. The objection to Interrogatory No. 18 is

overruled. The defendant shall answer this interrogatory and it may

reserve the right to timely supplement its answer to identify such other

witnesses whom it later decides to call to testify at trial in accordance

with the federal rules, the local rules of this district court, and any order

of court.

      Interrogatory No. 19. The objection to Interrogatory No. 19 is

sustained; however, subject to the applicability of a privilege log, which

we discuss below, we find that this interrogatory has been sufficiently

answered.

      Interrogatory No. 20. The objection to Interrogatory No. 20 is

sustained. The subject action is an age and disability discrimination case.

The information sought in Interrogatory No. 20 relates broadly to

registered nurses throughout a hospital who have been hired, promoted,

or who independently contracted with the defendant, with no link to the



                                     15
          Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 16 of 23




plaintiff, the position at issue, or any condition or circumstance at issue

in this case. In addition, the defendant responded with the name of the

individual who replaced the plaintiff as inpatient wound care nurse. (Doc.

29, at 3).

      Interrogatory No. 21. The objection to Interrogatory No. 21 is

sustained based upon the representations to the court in defense

counsel’s letter dated April 8, 2020 (Doc. 29, at 3), and the oral

representations made by defense counsel in the telephonic discussion of

April 9, 2020, that the defendant will produce the file of Theresa Valent,

McDonough’s replacement. To the extent that the file of Theresa Valent

has not yet been produced, the defendant is directed to do so.

                    2. Requests for Production of Documents

      RFP No. 3. The objection to RFP No. 3 is overruled. The defendant

is directed to respond to the request limited to positions held by

“registered nurses” only and for the period November 2016 through

November 2019. (Doc. 34-1, at 2-3).

      RFP No. 4. The objection to RFP No. 4, as that request has been

modified by the plaintiff and the court, is overruled. 3 The defendant is


      3   See Interrogatory No. 10 supra.

                                        16
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 17 of 23




directed to produce the complete personnel file, excluding information as

to   employee benefits,      compensation, and        personal     identifying

information (e.g. complete dates of births, social security numbers,

account numbers, etc.) for each employee identified in response to

Interrogatory No. 10 as modified above by the plaintiff and the court.

      RFP No. 5. The objection to RFP No. 5, as modified by the plaintiff

(Doc. 28) and proposed by the defendant (Doc. 34-1, at 3), is overruled.

The defendant is directed to produce a list of all registered nurses

employed during the time period November 1, 2016 through November

1, 2019 that shows the registered nurse’s name, year of birth, date of hire,

date of termination (if any) and reason for termination (if any).

      RFP No. 6. The objection to RFP No. 6 is overruled; however,

subject to the applicability of a privilege log, which we discuss below, we

find that the response to this RFP is sufficient.

      RFP No. 7. The objection to RFP No. 7 is sustained; however,

subject to the applicability of a privilege log, which we discuss below, we

find that the response to this RFP contained in the response and in

defense counsel’s letter to plaintiff’s counsel (Doc. 34-1, 3-4) is sufficient.

Nevertheless, in order to have a complete and appropriate response, the



                                      17
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 18 of 23




defendant is directed to provide its full and complete response as

reflected in its letter to plaintiff’s counsel as recited therein.

      RFP No. 8. The objection to RFP No. 8 is sustained; however, we

find that the response to this RFP is sufficient in that the defendant has

previously produced bates-labeled documents SHC 0001 to SHC 0963

and additional documents produced in response to the request for

production of documents,

      RFP No. 9. The objection to RFP No. 9 is overruled. The defendant

is directed to respond to this RFP.

      RFP No. 10. The objection to RFP No. 10 is overruled. The

defendant is directed to respond to this RFP.

      RFP No. 11. The objection to RFP No. 11 is overruled. The

defendant shall respond whether any responsive documents exist.

      RFP No. 12. The objection to RFP No. 12 is sustained; however,

subject to the applicability of a privilege log, which we discuss below, we

find that the response to this RFP is sufficient.

      RFP No. 13. The objection to RFP No. 13 is overruled. Consistent

with our directive during the April 9, 2020, telephone conference, the

defendant shall produce all non-privileged documents, if any for the



                                      18
      Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 19 of 23




period July 2015 to the present, containing employee discipline issued to

those employees identified in response to Interrogatory No. 10, as

amended. Any privileged documents are subject to the privilege log which

we discuss below.

     RFP No. 14. The objection to RFP No. 14, as modified by the

plaintiff (Doc. 28), is overruled. Consistent with our directive during the

April 9, 2020, telephone conference, the defendant is directed to provide

a copy of any complaints or charges filed with the EEOC or PHRC or

complaints filed with any court alleging age or disability discrimination

for the period November 2015 through November 2019.

     RFP No. 15. The objection to RFP No. 15 is sustained. However,

the plaintiff may, if she chooses, file a subsequent motion to seek the

discovery of settlement agreements as they relate to age, and disability

discrimination provided such motion contains a heightened and more

particularized showing of relevance. Lesal Interiors v. Resolution Tr.

Corp., 153 F.R.D. 552 (D.N.J. 1994); Chappelle v. Varano, No. 4:11-cv-

304, 2012 WL 3241503 (M.D. Pa. Aug. 7, 2012).

     RFP No. 16. The objection to RFP No. 16 is overruled; however,

subject to the applicability of a privilege log, which we discuss below, we



                                    19
      Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 20 of 23




find that the response to this RFP is sufficient.

      RFP No. 17. The objection to RFP No. 17 is sustained; however,

subject to the applicability of a privilege log, which we discuss below, we

find that the response to this RFP is sufficient.

      RFP No. 18. The objection to RFP No. 18 is overruled. Despite the

defendant’s response that it produced bates-labeled documents SHC 0001

to SHC 0963, it shall identify which documents contained therein are

responsive to the request set forth in RFP No. 18. Further, if none of those

documents are responsive to RFP No. 18, the defendant shall identify

which documents, if any, are responsive as more fully described and

identified in defense counsel’s letter to plaintiff’s counsel (Doc. 34-1, at

5).

      RFP Nos. 19-23. The plaintiff has no specific objection with respect

to RFP Nos. 19-23 other than to state that the defendant has asserted

numerous and repetitive objections based on the attorney-client privilege

but failed to produce an applicable privilege log supporting non-

disclosure of responsive documents and information. (Doc. 22 ¶ 43). We

discuss the applicable attorney-client privilege below and the necessity

of a privilege log below.



                                    20
       Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 21 of 23




                  3. Attorney-client privilege

      Rule 26(b)(1) provides generally that “[p]arties may obtain

discovery regarding any non-privileged matter that is relevant to any

party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). The party claiming a

privilege has the burden of establishing that a privilege applies. Holmes

v. Pension Plan of Bethlehem Steel Corp., 213 F.3d 124, 138 (3d Cir.

2000). The burden rests upon the party who claims that requested

documents are privileged to “describe the nature of the documents . . . in

a manner that . . . will enable other parties to assess the claim.” Fed. R.

Civ. P. 26(b)(5)(A)(ii).

      Here, the defendant has asserted numerous objections based on the

attorney-client privilege. (Interrogatory Nos. 1, 10, 11, 13-16, 18, and 19,

and RFP Nos. 1, 3, 4-8, 10, 13-21, and 23). (Doc. 22 ¶¶ 42-44). The

defendant argues that it is not required to produce a privilege log because

“such an undertaking would be enormous, is unreasonably burdensome

and intended to be harassing and vexatious and would unnecessarily

expand the scope and cost of the litigation.” (Doc. 29, at 4). Further,

defense counsel maintains that they informed plaintiff’s counsel that any

privilege protections are related to consultations with trial counsel or



                                     21
      Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 22 of 23




relating to conversations with defense counsel’s office. (Id. at 3). We agree

with the defendant that there is no requirement that a privilege log be

created for privileged documents generated after the filing of the

complaint. See Grider v. Keystone Health Plan Cent., Inc., 580 F.3d. 119,

139 n.22 (3d Cir. 2009). But we are unable to determine whether the

asserted attorney-client privilege applies to documents generated prior

to the filing of the complaint. See Northwood Nursing & Convalescent

Home, Inc., 161 F.R.D. 293, 299 (E.D. Pa. 1995). Therefore, we will direct

the defendant to provide a privilege log to plaintiff’s counsel describing

the nature of the documents, communications, or tangible things not

produced or disclosed in a manner that, without revealing information

itself privileged or protected, will enable the plaintiff to assess the claim

of privilege or protection from disclosure.

           b. Extension of Case Management Deadlines.

     In her motion, McDonough requests that we extend the case

management deadlines. Discovery was scheduled to conclude on April 1,

2020. Therefore, we will extend the case management deadlines

consistent with Judge Jones’s 2021 court calendar.

     Subject to the availability of Judge Jones, and considering the



                                     22
      Case 3:19-cv-00823-JEJ Document 36 Filed 05/08/20 Page 23 of 23




delays attributed to the COVID-19 global pandemic, this case shall be

placed on Judge Jones’s March 2021 trial calendar with the following

deadlines:

             a. Discovery deadline: September 30, 2020;

             b. Dispositive motion deadline: November 2, 2020;

             c. Final pre-trial conference: February 1, 2021; and

             d. Jury selection to commence on March 2, 2021.

Judge Jones, of course, may adjust these deadlines based upon his

availability, his current court calendar, and any extended delays brought

about by the pandemic.

     An appropriate order follows.

                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         U.S. Magistrate Judge
Dated: May 8, 2020




                                    23
